DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	predict the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and the equipment density and the regression equation:             
                l
                i
                g
                h
                t
                n
                i
                n
                g
                 
                d
                a
                m
                a
                g
                e
                 
                f
                a
                i
                l
                u
                r
                e
                 
                d
                e
                n
                s
                i
                t
                y
                =
                A
                
                    
                        (
                        l
                        i
                        g
                        h
                        t
                        n
                        i
                        n
                        g
                         
                        s
                        t
                        r
                        i
                        k
                        e
                         
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                         
                        ×
                        e
                        q
                        u
                        i
                        p
                        m
                        e
                        n
                        t
                         
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                        )
                    
                    
                        B
                    
                
            
         taken in combination with the other limitations of claim 1.
	Claim 2-6 are allowed by virtue of their dependence from claim 1.  
	Claim 7 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  

Previously-cited Zhang et al. (JP 2013114531 A), hereinafter Zhang and Tominaga et al. (JP 
2004062521 A), hereinafter Tominaga are regarded as the closest prior art to the invention of claims 1 and 7.  Zhang is relied upon as disclosing a lightning damage prediction apparatus for acquiring data from, a lightning strike data storage unit that stores lightning strike data including a position of occurrence of lightning strike and a date and time of occurrence (Zhang, e.g., see para. [0029]); an equipment data storage unit that stores equipment data representing a property of each of a plurality of types of components constituting equipment (Zhang, e.g., see para. [0011]); a failure data storage unit that stores failure data representing a history of failures having occurred in the equipment or each of the components of the equipment due to the lightning strike; and (Zhang, e.g., see para. [0095]) a processor; and (Zhang, e.g., see para. [0149]) a storage medium having a computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform to: (Zhang, e.g., see para. [0149]) generate a regression equation representing a relationship between a lightning damage failure density for each section in the prediction target area corresponding to a first period and a lightning strike density and an equipment density based on the failure data and the section data using, as variables, the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data and the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data (Zhang, e.g., see para. [0046-0048]); acquire the lightning strike density and the equipment density for each section in the prediction target area corresponding to a second period that is a prediction target; and (Zhang, e.g., para. [0042]) predict the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and the equipment density and the regression equation.  Tominaga is relied upon as disclosing a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction apparatus comprising (Tominaga, e.g., see para. [0037]-[0038] and fig. 16).  Zhang and Tominaga, taken alone or in combination, do not teach or fairly suggest predict the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and the equipment density and the regression equation:             
                l
                i
                g
                h
                t
                n
                i
                n
                g
                 
                d
                a
                m
                a
                g
                e
                 
                f
                a
                i
                l
                u
                r
                e
                 
                d
                e
                n
                s
                i
                t
                y
                =
                A
                
                    
                        (
                        l
                        i
                        g
                        h
                        t
                        n
                        i
                        n
                        g
                         
                        s
                        t
                        r
                        i
                        k
                        e
                         
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                         
                        ×
                        e
                        q
                        u
                        i
                        p
                        m
                        e
                        n
                        t
                         
                        d
                        e
                        n
                        s
                        i
                        t
                        y
                        )
                    
                    
                        B
                    
                
            
         taken in combination with the other limitations of claims 1 and 7.  The regression equation disclosed by Zhang calculates a prediction of a lightning damage failure density that requires the calculation of two separate prediction indices, and the regression equation calculated by the applicant requires the calculation of a single prediction index.  As such, the claimed prediction methodology is distinguished from that of the cited prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863